ACCEPTED
                                                                                           14-14-00224-CV
                                                                             FOURTEENTH COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                      2/17/2015 3:35:45 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                    CLERK

                                 NO. 14-14-00224-CV

                                                                 FILED IN
                                                          14th COURT OF APPEALS
                       IN THE FOURTEENTH COURT OF APPEALS    HOUSTON, TEXAS
                                 HOUSTON, TEXAS           2/17/2015 3:35:45 PM
                                                          CHRISTOPHER A. PRINE
                                                                   Clerk

                    PRABHAKAR GUNIGANTI, INDIVIDUALLY, ET AL.
                                                APPELLANTS,

                                            V.

                          C&S COMPONENTS COMPANY, LTD.,
                                               APPELLEE.


                 ON APPEAL FROM THE 80TH JUDICIAL DISTRICT COURT
                             HARRIS COUNTY, TEXAS
                      HON. LARRY WEIMAN, JUDGE PRESIDING


             APPELLANTS’ UNOPPOSED FIRST MOTION
     FOR EXTENSION OF TIME TO FILE APPELLANT’S REPLY BRIEF



TO THE HONORABLE COURT OF APPEALS:

         Appellants, Prabhakar Guniganti, Individually, The Guniganti Children’s 1999

Trust, and Triple PG Sand Development, LLC, file this Unopposed First Motion for

Extension of Time to File Appellants’ Reply Brief.

         1.    The deadline for filing Appellants’ Reply Brief is February 19, 2015.

         2.    This is appellants’ first motion for extension of time to file their reply

brief.
      3.    Appellants request an extension of 21 days; that is, an extension of time

to and including March 12, 2015.

      4.    Counsel could not prepare Appellants’ Reply Brief by the current due

date, given proper standards of representation, because of her work in the following

matters:

            a.     Conducting the research and drafting post-judgment motions, and

analyzing proposed Findings of Fact and Conclusions of Law, in Kyu Im Robinson v.

Jess L. Mayfield, et al.; Cause No. 2013-CI-07766; in the District Court of Bexar

County, Texas, 131st Judicial District. The trial court’s judgment in that case was

signed on February 3, 2015.

            b.     Assisting in the research and drafting of Appellant’s Reply Brief

in No. 01-14-00317-CV, Pelco Construction Co. v. Chambers County, Texas, in the

First Court of Appeals, Houston, Texas. The brief in that case was filed on February

12, 2015.

            c.     Assisting in the research and drafting of Reply to Respondents’

Joint Response to Petition for Review in No. 14-0656; MBI Global, L.L.C. v. Hunter

Buildings & Manufacturing, L.P., et al.; in the Supreme Court of Texas. That reply

was filed on February 3, 2015.




                                        -2-
      5.    Counsel would show that she is a solo practitioner and is solely

responsible for the work necessary to prepare Appellants’ Reply Brief in this case.

                                      PRAYER

      For the reasons stated, appellants request that this Court grant this motion and

extend the time for filing Appellants’ Reply Brief to and including March 12, 2015.

                                               Respectfully submitted,

                                               JOANN STOREY, P.C.

                                               BY: /s/ JoAnn Storey
                                                   JoAnn Storey
                                                   State Bar No. 19315300
                                                   1005 Heights Boulevard
                                                   Houston, Texas 77008
                                                   Telephone: 713/529-0048
                                                   Facsimile: 713/529-2498
                                                   Email: storeyj@heightslaw.com

                                                     Attorney for appellants,
                                                     Prabhakar Guniganti,
                                                     Individually, The Guniganti
                                                     Children’s 1999 Trust, and
                                                     Triple PG Sand Development,
                                                     LLC

                         CERTIFICATE OF CONFERENCE

      Counsel for appellee does not oppose this motion.

                                               /s/ JoAnn Storey
                                               JoAnn Storey


                                         -3-
                         CERTIFICATE OF COMPLIANCE

      Relying on the word count function in the word processing software used to
produce this document, I certify that the number of words in this motion is 541.

       This motion complies with the typeface requirements of TRAP 9.4(e) because
it uses a conventional typeface no smaller than 14-point (WordPerfect X4 14-point
Times New Roman).


                                             /s/ JoAnn Storey
                                             JoAnn Storey

                           CERTIFICATE OF SERVICE

       On February 17, 2015, I sent a true and correct copy of the foregoing
Appellants’ Unopposed First Motion for Extension of Time to File Appellants’ Reply
Brief via EFILE to the following:

Dylan B. Russell
HOOVER SLOVACEK LLP
5051 Westheimer, Suite 1200
Houston, Texas 77056

Attorneys for appellee,
      C&S Components Company, Ltd.

                                             /s/ JoAnn Storey
                                             JoAnn Storey




                                       -4-